AMENDMENT NO. 7 TO
REVOLVING CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 7 (the “Amendment”) is made and entered into as of
December 29, 2005 by and between Countrywide Warehouse Lending (“Lender”) and
Encore Credit Corp., Bravo Credit Corporation and ECC Capital Corporation
(collectively “Borrower”). This Amendment amends that certain Revolving Credit
and Security Agreement by and between Lender and Borrower dated as of May 14,
2002 (as may be amended from time to time, the “Credit Agreement”).

R E C I T A L S

Lender and Borrower have previously entered into the Credit Agreement pursuant
to which Lender may, from time to time, provide Borrower credit in the form of a
warehouse line secured by residential mortgage loans. Lender and Borrower hereby
agree that the Credit Agreement shall be amended as provided herein.

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower hereby agree as follows:



  1.   Additional Named “Borrower” Added to Credit Agreement. Lender and
Borrower hereby agree to add Conquistamerica, Inc., formed under the laws of
California (“Co-Borrower”) as an additional named “Borrower” to the Credit
Agreement effective as of the date hereof. By being added as an additional named
“Borrower” to the Credit Agreement and executing this Amendment below, it is
understood and agreed by Co-Borrower that Co-Borrower shall be bound by all of
the rights, liabilities, covenants and obligations of “Borrower” under the
Credit Agreement. This includes, without limitation, being bound by all the
rights, liabilities, covenants and obligations of “Borrower” under the Credit
Agreement with respect to any Advances made by Lender to Borrower under the
Credit Agreement prior to the date hereof or any Advances that Lender may make
to Borrower or Co-Borrower under the Credit Agreement on or after the date
hereof. Further, Borrower and Co-Borrower hereby expressly agree to be jointly
and severally liable for all rights, liabilities, covenants and obligations of
“Borrower” under the Credit Agreement, regardless of which entity incurred or is
responsible for such rights, liabilities, covenants and obligations.



  2.   Lender Consent For Borrower Representations and Warranties. In accordance
with Section 8.1(n) of the Credit Agreement, Lender and Borrower hereby consent
that Co-Borrower is not an approved FHA, VA, GNMA, FNMA and /or FHLMC seller,
mortgagee and/or servicer, as represented in the Lender’s Customer Profile and
Application.



  3.   Lender Approval For Fidelity Bonds and Insurance. In accordance with
Section 9.10 of the Credit Agreement, Lender and Borrower hereby agree to
provide Co-Borrower Ninety Calendar Days (90) from the executed date of this
Amendment for Co-Borrower to institute and maintain an insurance policy, in a
form and substance satisfactory to Lender, covering against loss or damage
relating to or resulting from any breach of fidelity by Borrower, or any officer
director, employee or agent of Borrower, any loss or destruction of documents
(whether written or electronic), fraud, theft, misappropriation and coverage in
an amount equal to one million dollars ($1,000,000) or that required by FNMA in
Section 1.01 of the FNMA Guaranteed Mortgage Backed Securities Sellers’ and
Servicers’ Guide, whichever is greater. The deductible on such insurance policy
shall not exceed fifty thousand dollars ($50,000). Following approval by Lender
of a specific insurance policy, Borrower shall not amend, cancel, suspend or
otherwise change such policy without the prior written consent of Lender.



  4.   Section 10.4 – Financial Ratios. Section 10.4 of the Credit Agreement is
deleted in its entirety and replaced with the following:

Section 10.4 — Tangible Net Worth; Financial Ratios. Borrower and Co-Borrower
shall not permit, at any time, its Tangible Net Worth to be less than the
amounts specified in the Commitment Letter. Further, Borrower shall not permit,
at any time, any Financial Ratios as may be set forth in the Commitment Letter
to be less than the requirements therein.



  5.   Section 10.9 – Payment of Dividends and Retirement of Stock.
Notwithstanding anything contained in Section 10.9 of the Credit Agreement to
the contrary, Lender and Borrower hereby agree that Co-Borrower may declare or
pay dividends upon its shares of stock now or hereafter outstanding, provided
Co-Borrower:



  (a)   Does not violate Covenants set forth in the Agreement.



  (b)   Distributes dividends to Borrower.

Otherwise prohibited



  6.   No Other Amendments. Other than as expressly modified and amended herein,
the Credit Agreement shall remain in full force and effect and nothing herein
shall affect the rights and remedies of Lender as provided under the Credit
Agreement.



  7.   Capitalized Terms. Any capitalized term used herein and not otherwise
defined herein shall have the meaning ascribed to such term in the Credit
Agreement.

[Signature page to follow]

1

IN WITNESS WHEREOF, Lender, Co-Borrower and Borrower have caused their names to
be signed hereto by their respective officers thereunto duly authorized as of
the date first written above.

COUNTRYWIDE WAREHOUSE LENDING

By: /s/ Riju Walia
Signature
Name: Riju Walia
Title: 1st VP, Credit & Compliance

ENCORE CREDIT CORP.
By: /s/ William E. Moffatt
Signature
Name: William E. Moffatt
Title: Treasurer

ECC CAPITAL CORPORATION

By: /s/ William E. Moffatt
Signature
Name: William E. Moffatt
Title: Treasurer

BRAVO CREDIT CORPORATION

By: /s/ William E. Moffatt
Signature
Name: William E. Moffatt
Title: Treasurer

CONQUISTAMERICA, INC.

By: /s/ Bill Cook
Signature
Name: Bill Cook
Title: Chief Executive Officer

2